          Case 3:20-cv-00646-JAM Document 72 Filed 06/11/20 Page 1 of 2



                                United States District Court


Connecticut Citizens Defense League, Inc., et al                        3:20 cv 006460 (JAM)
                        Plaintiffs


v.


Ned Lamont, et al
                        Defendants                                      June 11, 2020



        DEFENDANT LAMONT’S AND COMMISSIONER ROVELLA’S STATUS
        REPORT


        The undersigned defendants hereby report to the Court that, consistent with their June 5, 2020

Notice to the Court (ECF #69), on June 10, 2020, Governor Lamont issued Executive Order No. 7YY,

which repeals Executive Order 7E, Section 2, effective June 15, 2020.


        A copy of Executive Order 7YY is attached hereto.


                                                                        DEFENDANTS

                                                                        Governor Lamont

                                                                        Commissioner Rovella

                                                                        By/s/ Matthew B. Beizer

                                                                        Matthew B. Beizer (#16304)

                                                                        Assistant Attorney General

                                                                        110 Sherman Street

                                                                        Hartford, Ct. 06105

                                                                        860-808-5450

                                                                        Matthew.Beizer@Ct.Gov



                                                    1
           Case 3:20-cv-00646-JAM Document 72 Filed 06/11/20 Page 2 of 2




        Certificate of Service

          I hereby certify that on June 11, 2020, a copy of the foregoing was electronically filed. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system. Parties
may access this filing through the Court’s system



                                                                    /s/ Matthew Beizer

                                                                    Matthew B. Beizer

                                                                    Assistant Attorney General




                                                      2
